711 N.W.2d 377 (2006)
Erin LEECH, Plaintiff-Appellee,
v.
Anita KRAMER, Defendant, and
Kent County Board of Road Commissioners, Defendant-Appellant.
Docket No. 129930, COA No. 253827.
Supreme Court of Michigan.
April 5, 2006.
On order of the Court, the application for leave to appeal the October 11, 2005 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Rowland v. Washtenaw County Road Commission (Docket No. 130379), ___ Mich. ___, 711 N.W.2d 376, 2006 WL 839335 is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.